IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 IN RE: THE PETITION OF C.Z., A.O., AND           : No. 24 EM 2020
 Z.S.-W., ON BEHALF OF ALL SIMILARLY              :
 SITUATED INDIVIDUALS,                            :
                                                  :
                      Petitioners                 :
                                                  :


                                         ORDER


PER CURIAM
       AND NOW, this 7th day of April, 2020, the “Application for Extraordinary Relief

under the Court’s King’s Bench Jurisdiction,” asking this Court to direct the reduction of

the number of youth in detention, correctional, and other residential facilities under the

jurisdiction of the juvenile and criminal courts across the Commonwealth by ordering, inter

alia, that juveniles entering the juvenile system not be placed into detention and that

juveniles in detention be reviewed for release, with certain presumptive categories of

juveniles being immediately released, in order to prevent the spread of COVID-19 in

facilities housing juveniles is DENIED. Nevertheless, pursuant to Pennsylvania Rule of

Judicial Administration 1952(A) and this Court’s constitutionally conferred general

supervisory and administrative authority over all courts and magisterial district judges,

see PA. CONST. art V, § 10(a), this Court explains and DIRECTS as follows:

       The potential outbreak of COVID-19 in facilities housing juveniles in detention

poses an undeniable threat to the health of juvenile detainees, facility staff and their

families, and the surrounding community. Accordingly, action to mitigate the potential of

a public health crisis is appropriate. We acknowledge that in many judicial districts,

judges, district attorneys, the defense bar, juvenile probation officers, and other relevant
stakeholders are currently engaged in a concerted proactive effort to reduce transmission

of the disease in juvenile facilities and surrounding communities through careful,

individualized, reduction of institutional populations and other preventative measures. In

light of Petitioners’ allegations that not all judicial districts have so responded, there

remains the potential of unnecessary overcrowding in these facilities which should be

addressed for the health and welfare of correctional staffs, juvenile residents, medical

professionals, as well as the general public.

       We emphasize, however, that the immediate release of juveniles detained in

various facilities, as sought by Petitioners, fails to take into account the individual

circumstances of each juvenile, including any danger to them or to others, as well as the

diversity of   situations present within        individual institutions and communities.

Nevertheless, we recognize that the public health authorities, including the Centers for

Disease Control and Prevention and the Pennsylvania Department of Health, continue to

issue guidance on best practices for institutions where individuals are detained

specifically and congregate settings generally to employ preventative measures,

including social distancing to control the spread of the disease.            Moreover, we

acknowledge the statewide efforts of the Juvenile Court Judges’ Commission to eliminate

the threat of COVID-19 within Pennsylvania’s juvenile residential placements.

       Accordingly, we DIRECT President Judges, or their designees, to engage with all

relevant county stakeholders to review immediately the current capabilities of residential

placements within their counties where judges have placed juveniles to address the

spread of COVID-19. President Judges should also consult with relevant county

stakeholders to identify juveniles and/or classes of juveniles for potential release from

placement to reduce the current and future populations of the institutions during this public

health crisis with careful regard for the individual circumstances of juveniles in placement




                                             2
as well as their safety and the public’s safety with awareness of any statutory rights of

victims. Moreover, consistent with these considerations, judges are to undertake efforts

to limit the introduction of new juveniles into the juvenile detention system during the

COVID-19 pandemic.

      Finally, we observe that Petitioners express confusion regarding whether county

courts can review existing detention and placement orders pursuant to our Statewide

Emergency Order dated March 18, 2020, generally closing Pennsylvania courts to the

public as to non-essential functions. As set forth in our March 18, 2020, Statewide

Emergency Order, we reiterate that essential court functions include:              juvenile

delinquency detention; juvenile emergency shelter and detention hearings; and

emergency petitions for child custody or pursuant to any provision of the Juvenile Act, 42

Pa.C.S. §§ 6301 - 6375.

      Finally, Petitioners’ “Application for Relief to File Reply Brief in Support of

Petitioners’ Application for Extraordinary Relief Under the Court’s King’s Bench

Jurisdiction” is GRANTED.

      Justice Dougherty did not participate in the consideration or decision of this matter.




                                            3